OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be affirmed, without costs.
In these 15 separate article 78 proceedings challenging prison disciplinary board determinations that respondents, then inmates at Attica Correctional Facility, violated institutional rules, respondents contend that the inmate behavior rules were not filed with the Secretary of State at the time of the alleged violations, that the rules were therefore ineffective, and that the findings of guilt must for that reason be annulled. Appellant does not dispute that the rules were unfiled. In this situation, the rules were of no effect whatever, and findings of guilt based on them must be vacated in accordance with Matter of Jones v Smith (64 NY2d 1003). While respondents first urge this argument on appeal, appellant suggests no factual showing or legal counterstep that might have been made if the argument had been tendered below.
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander and Titone, JJ., concur; Judge Hancock, Jr., taking no part.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), orders affirmed, without costs, in a memorandum.